DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed April 19 2022 has been entered. Applicant amended claims 1, 3-6, 9, 11-13, and 15 and cancelled claims 2 and 10. Accordingly, claims 1, 3-9, and 11-17 remain pending. 
	Applicant’s amendment to the specification overcomes the drawing and the specification objections of January 19, 2022. Therefore, the drawing and specification objections of January 19, 2022 are withdrawn.
	Applicant’s amendment to claim 5, results in the claim interpretation under 35 USC 112 to be withdrawn. Therefore, the claim interpretation under 35 USC 112 of January 19 2022 is withdrawn.
	Applicant’s amendment to the claims overcomes the 35 USC 112(b) rejection of January 19, 2022. Therefore, the 35 USC 112(b) rejection of January 19, 2022 is withdrawn.

Response to Arguments
Applicant’s arguments, see page 9, filed April 09 2022, with respect to the drawing and specification objections have been fully considered and are persuasive.  The drawing and specification objections of January 19, 2022 have been withdrawn.
 Applicant’s arguments, see page 9, filed April 09 2022, with respect to claim interpretation under 35 USC 112 have been fully considered and are persuasive.  The claim interpretation under 35 USC 112 of January 19, 2022 has been withdrawn.
Applicant’s arguments, see page 10, filed April 09 2022, with respect to 35 USC 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112(b) rejection of January 19, 2022 has been withdrawn.
Applicant's arguments filed April 19 2022 have been fully considered but they are not persuasive. 
On page 11, Applicant alleges, “…the Examiner reads the verification information of Kamada as the claimed verifier….”. In the office action of January 19, 2022 and the current office action, the examiner cites paragraph 37 of Kamada and included in the office action  the memory management stores a verification key that is used to verify the validity of the code. The memory management unit verifies the validity of the code using the verification key stored in advance and the verification information stored in the memory for verification information. The examiner further will like to add that this verification key is used for a verifier for the first data, the verification data. 
On page 12, Applicant alleges, “…[t]here is no teaching or suggestion in Kamada about generation of the verification information by the memory management unit 10. As to this respect, Kamada merely teaches that the verification information is assigned to the code in advance in paragraph 6….Morino and Hashimoto fail to cure the deficiency of Kamada…Applicant respectfully submits that claims 1 and 9 and their dependent claims are in condition for allowance and requests the Examiner to withdraw the rejection under 102 and 103” This is not persuasive because Figure 2 and paragraph 53 of Kamada reveals the memory management unit has a verification key setting unit that is used to generate the verification key of the verification information. The verification key setting unit replaces the verification key stored in the verification key storing unit with a verification key corresponding to a task when switching between tasks.
On page 12, Applicant alleges, “…in paragraph 37 of Kamada, the processor 1 stores the verification information stored in the memory for verification information 3 when storing the code in the memory 2. In contrast, claims 1, and 9 recites ‘the verifier of the first data having not been generated when the first data was stored in the first storage’.”. This is not persuasive because paragraph 37 of Kamada recites “the memory management unit 10 stores a verification key used to verify the validity of the code in advance…and the memory management unit 10 verifies the validity of the code using the verification key stored in advance and the verification information stored in the memory for verification information 3.” Therefore, the verification key was generated in advance, prior to the storage of the first data, thus having not been generated when the first data was stored in the first storage.
On page 12, Applicant also recites “…neither Morino nor Hashimoto relates to a memory management device; however, neither Morino nor Hashimoto teaches or suggest the features of the claimed controller, generate(generating) a verifier of first data stored in the first storage in response to a first read command related to the first data from the host device, the first command being a read command to read the first data from the first storage, the verifier of the first data having not been generated when the first data was stored in the first storage as recited in claims 1 and 9.” This is not persuasive, see paragraphs above because the Kamada reference was used to teach the limitation of a controller  (Figure 1, reference number 10 and paragraph 34) generating a verifier of first data stored in the first storage in response to a first read command related to the first data from the host device (paragraphs 36 and 37), the first command being a read command to read the first data from the first storage (Figure 57), the verifier of the first data having not been generated when the first data was stored in the first storage (paragraph 37).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamada et al US 20050033973 (hereinafter Kamada).

As to claim 1, Kamada teaches a storage device comprising: a first storage (Figure 1, reference number 2, paragraphs 33 and 35 recite “a memory”); and a controller (Figure 1, reference number 10; paragraph 34) configured to execute control of the first storage based on a command from a host device (paragraph 34 recites “The memory management unit 10 is a processing unit that manages the memory 2, particularly sets that the memory in which the code to be executed is stored is valid to make the processor 1 execute the code”; paragraph 35 recites “the processor 1 stores the code in the memory 2 via the memory management unit 10”), wherein the controller is configured to: generate a verifier of first data stored in the first storage in response to a first command related to the first data from the host device(Paragraph 36 recites “the memory management unit 10 verifies the validity of the code using the verification information assigned to the code” Paragraph 37 recites “the memory management unit 10 stores a verification key used to verify the validity of the code using the verification key stored in advance and the verification information stored in the memory for verification information 3”; Paragraph 44 ; Paragraphs 56-58 recite “the memory management unit 10 upon receiving an instruction to set the execution/effective bit, reads out the verification information corresponding to the code relating to the instruction from the memory for verification information”); the first command being a read command to read the first data from the first storage (Figure 4, Steps S407 and s408; Paragraph 57 recites “the memory management unit…reads out the verification information corresponding to the code relating to the instruction from the memory for verification information 3, and reads out the verification key corresponding to the verification information from the verification-key storing unit 15”), the verifier of the first data having not been generated when the first data was stored in the first storage (paragraph 37 recites “the memory management unit 10 stores a verification key used to verify the validity of the code in advance…the memory management unit 10 verifies the validity of the code using the verification key stored in advance and the verification information stored in the memory for verification information 3.” Therefore, the verification key was generated in advance, prior to the storage of the first data, thus having not been generated when the first data was stored in the first storage) and transmit the verifier of the first data to the host device in response to a second command related to the first data from the host device (Paragraph  57  recites “the verifying unit 16 of the memory management unit 10 verifies the validity of the code relating to the instruction using the verification information and the verification key”; Paragraph 60 recites “the memory management unit 10 stores the verification key used to verify the validity of the code in the verification-key storing unit…when the code is stored in the memory 2 and ready to be executed by the processor 1, the memory management unit 10 verifies the validity of the code using the verification key stored in the verification-key storing unit 15 and the verification information assigned to the code (verification information stored in the memory for verification information  3)”), the second command being a command to verify the first data(Figure 4, steps s409 and s410; Paragraph 57 recites “the verifying unit 16 of the memory management unit 10 verifies the validity of the code relating to the instruction using the verification information and the verification key” ;Paragraph 58 recites “based on the verification, when it is verifies that the code is valid, the verifying unit 16 instructs the execution/effective bit setting unit 13”).

	As to claim 3, Kamada teaches wherein the controller is further configured to: set a range of storage areas within the first storage as designated by a third command from the host device as a generation range of the verifier (Paragraph 41 recites “the address space…is formed by assigning upper half of the virtual address space to the memory 2 after converting the virtual address into the physical address….and assigning lower half of the virtual address space to the memory for verification information 3 without converting the virtual address into the physical address.” Paragraph 45 recites “the page table 11 is includes a plurality of entries acquired by the processor 1 when the processor 1 stores the code. The entries are prepared for every page of 4Kbytes that is a unit for assigning the memory”; See also paragraphs 45-47,  Figure 4, s403 and s404; Paragraph 55 recites “the processor 1 sets a starting-point virtual address and a starting point physical address to the entry acquired” Paragraph 56 “the processor 1 reads out the code from a data storage (disk) such as a hard disk, stores the code in the physical page acquired in the step s402”); and generate the verifier of the first data after confirming that the first data is stored within the generation range of the verifier (Figure 4, s405, s407-s408; Paragraph 55 recites “the processor 1 acquires an unused entry from the page table 11 of the memory management unit 10 and an unused physical page from the memory 2…the processor 1 sets a starting-point virtual address and a starting-point physical address to the entry acquired”; Paragraph 56 recites “subsequently, the process 1 reads out the code from a data storage (disk) such as a hard disk stores the code in the physical page acquired in the step s402, and at the same time stores verification information assigned to the code to the memory for verification information 3”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al US 20050033973 (hereinafter Kamada) in view of Morino et al US 20070226412 (hereinafter Morino).

	As to claim 4, Kamada teaches all the limitations recited in claim 1 above. Kamada does not teach wherein 51PATENTAtty. Dkt. No. TAI/2491US the controller is further configured to store a verifier of the first data in a second storage, and in response to a fourth command from the host device, compare the verifier of the first data stored in the second storage with the generated verifier, and transmit the comparison result to the host device.
	Morino teaches wherein 51PATENTAtty. Dkt. No. TAI/2491US the controller is further configured to store a verifier of the first data in a second storage (Paragraph 111 recites “the host encrypts data to be written by using the second session key K2s and sends the encrypted data to the hard disk…The hard disk device decrypts the data by using K2s and generate a digest …the hard disk then stores the digest in the nonvolatile memory 23 and encrypts the data by using the media encryption key to write the data on a media such as the HDA 21”; See also paragraph 165), and in response to a fourth command from the host device, compare the verifier of the first data stored in the second storage with the generated verifier, and transmit the comparison result to the host device (Paragraph 63 recites “the digest read out from the nonvolatile memory 23 and the digest generated by the digest generation unit 31 are inputted to the digest verification unit 32 to compare the digest by the digest verification unit 32. As a result of the comparison, it is judged that data are not falsified when the digests coincide with each other, and the data read out from the HDA 21 are transferred to the host via the host I/F control unit 14”;See also paragraphs 91, 143 and 165).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamada’s storage device with Morino’s controller and  storage to enhance the safety of data because by utilizing the nonvolatile storage as a tamper resistance module, this allows the memory and the commands from the controller to be protected from piracy such as interception and falsification of data (paragraph 30 of Morino).

	As to claim 5, the combination of Kamada in view of Morino teach wherein the controller further includes: an encryption circuit configured to encrypt data to be written into the first storage(Morino: Paragraph 139 recites “in the case of storing a digest in the tamper resistant module 100, a digest generated by the digest generation 31 is encrypted in the encryption processing unit 42 by using the session key, and information specifying a position of the nonvolatile memory inside the tamper resistant module 100 is generated based on an address of an LBA in the storage region assigning unit 43”; see also paragraphs 27 and 82); and a decryption circuit configured to decrypt the data which is encrypted by the encryption unit and read from the first storage(Morino: Paragraph 143 recites “the hard disk controller decrypts the encrypted digest by using the session key in the encryption processing unit 42, and the digest verification unit 32 compares the digest generated from the data read out from the HDA 21 with the decrypted digest to confirm whether or not there is falsification”; see also paragraphs 27, 83, 85, 140-141).
	
	As to claim 6, the combination of Kamada in view of Morino teach wherein the controller is further configured to: issue to an external device, a command requesting authentication of a program stored in the first storage using a verifier that the controller generated from the program(Morino: Paragraphs 96-98 recites “Fig 3 is a sequence diagram showing authentication using a certificate…The hard disk device preliminary sets a public key Ko of a certificate authority, a certificate of the hard disk drive, a secret key of the hard disk…”); and store the generated verifier generated from the program in the second storage when the program is authenticated by the external device(Morino: Paragraphs 86-89; Paragraph 98 recites “the host sends the host certificate to the hard disk device…the hard disk verifies the host certificate by verifying the signature using the certificate authority public key Ko to confirm that the host certificate is free from falsification and the certificate has been issued by the certificate authority…The hard disk transfer the HDD certificate to the hard disk drive…the host verifies the HDD certificate by verifying the signature using the certificate authority public key Ko to confirm that the HDD certificate is free from falsification and the certificate has been issued by the certificate authority”).

	As to claim 7, the combination of Kamada in view of Morino teach wherein the controller is further configured to: in response to a fifth command from the host device, 52PATENT Atty. Dkt. No. TAI/2491US generate a verifier of a program that is loaded into an external memory from the first storage(Morino :Paragraph 126 recites “when it is judged that the (logical block address) LBA of the data is the LBA in the falsification check region 28, the CPU 10 writes the data in the assigned LBA in the falsification check region 28 to generate digests in a digest processing unit, followed by storing the digest in a nonvolatile memory 23”); and in response to a sixth command from the host device, compare the verifier of the program with a verifier of the program which is generated when the program is stored in the first storage and is stored in the second storage(Morino: Paragraph 127 recites “in the case of reading, when it is judged that the LBA is the LBA in the falsification check region 28, the data are read out from the assigned LBA in the falsification check region 28 to confirm whether or not the data have been falsified by performing verification of digests in the digest processing unit 18.” Paragraph 165 recites “the digest read out from the nonvolatile memory 114 and the digest generate based on the data read out by the digest generation unit 117 are inputted to the digest verification unit 118 to compare the digests in the digest verification unit 118”).

As to claim 9, Kamada teaches said method comprising: generating a verifier of first data stored in the first storage in response to a first command related to the first data from the host device (Paragraph 36 recites “the memory management unit 10 verifies the validity of the code using the verification information assigned to the code”; Paragraph 37 recites “the memory management unit 10 stores a verification key used to verify the validity of the code using the verification key stored in advance and the verification information stored in the memory for verification information 3”; Paragraph 44; Paragraphs 56-58 recite “the memory management unit 10 upon receiving an instruction to set the execution/effective bit, reads out the verification information corresponding to the code relating to the instruction from the memory for verification information”); the first command being a read command to read the first data from the first storage (Figure 4, Steps S407 and s408; Paragraph 57 recites “the memory management unit…reads out the verification information corresponding to the code relating to the instruction from the memory for verification information 3, and reads out the verification key corresponding to the verification information from the verification-key storing unit 15”), the verifier of the first data having not been generated when the first data was stored in the first storage (paragraph 37 recites “the memory management unit 10 stores a verification key used to verify the validity of the code in advance…the memory management unit 10 verifies the validity of the code using the verification key stored in advance and the verification information stored in the memory for verification information 3.” Therefore, the verification key was generated in advance, prior to the storage of the first data, thus having not been generated when the first data was stored in the first storage); and transmitting the verifier of the first data to the host device in response to a second command related to the first data from the host device(Paragraph  57 recites “the verifying unit 16 of the memory management unit 10 verifies the validity of the code relating to the instruction using the verification information and the verification key”; Paragraph 60 recites “the memory management unit 10 stores the verification key used to verify the validity of the code in the verification-key storing unit…when the code is stored in the memory 2 and ready to be executed by the processor 1, the memory management unit 10 verifies the validity of the code using the verification key stored in the verification-key storing unit 15 and the verification information assigned to the code (verification information stored in the memory for verification information  3)”), the second command being a command to verify the first data(Figure 4, steps s409 and s410; Paragraph 57 recites “the verifying unit 16 of the memory management unit 10 verifies the validity of the code relating to the instruction using the verification information and the verification key” ;Paragraph 58 recites “based on the verification, when it is verifies that the code is valid, the verifying unit 16 instructs the execution/effective bit setting unit 13”).
Kamada does not explicitly teach a method of detecting tampering of data in a first storage connected to a host device.
Morino teaches a method of detecting tampering of data in a first storage connected to a host device (Abstract recites  “…realizing content protection by enhancing data safety by detecting falsification of data stored in a storage device….” Paragraph 42 “the hard disk controller 20 has a control CPU a memory 11 for storing a control program and the like, a buffer control unit 12, a servo control unit 13, a host I/F control unit 14, a signal processing unit 15”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamada’s storage device with Morino’s controller and  storage to enhance the safety of data because by utilizing the nonvolatile storage as a tamper resistance module, this allows the memory and the commands from the controller to be protected from piracy such as interception and falsification of data (paragraph 30 of Morino).

As to claim 11, the combination of Kamada and Morino teaches further comprising: setting a range of storage areas within the first storage as designated by a third command from the host device as a generation range of the verifier (Kamada: Paragraph 41 recites “the address space…is formed by assigning upper half of the virtual address space to the memory 2 after converting the virtual address into the physical address….and assigning lower half of the virtual address space to the memory for verification information 3 without converting the virtual address into the physical address. “ 
Paragraph 45 recites “the page table 11 is includes a plurality of entries acquired by the processor 1 when the processor 1 stores the code. The entries are prepared for every page of 4Kbytes that is a unit for assigning the memory”; See also paragraphs 45-47 ;Figure 4, s403 and s404;Paragraph 55 recites “the processor 1 sets a starting-point virtual address and a starting point physical address to the entry acquired”; Paragraph 56 “the processor 1 reads out the code from a data storage (disk) such as a hard disk, stores the code in the physical page acquired in the step s402”), wherein the verifier of the first data is generated after confirming that the first data is stored within the generation range of the verifier (Kamada: Figure 4, s405, s407-s408; Paragraph 55 recites “the processor 1 acquires an unused entry form the page table 11 of the memory management unit 10 and an unused physical page from the memory 2…the processor 1 sets a starting-point virtual address and a starting-point physical address to the entry acquired”; Paragraph 56 recites “subsequently, the process 1 reads out the code from a data storage (disk) such as a hard disk stores the code in the physical page acquired in the step s402, and at the same time stores verification information assigned to the code to the memory for verification information 3”).

	As to claim 12, the combination of Kamada and Morino teach storing a verifier of the data in a second storage (Morino : Paragraph 111 recites “the host encrypts data to be written by using the second session key K2s and sends the encrypted data (write command) to the hard disk…The hard disk device decrypts the data by using K2s and generate a digest …the hard disk then stores the digest in the nonvolatile memory 23 and encrypts the data by using the media encryption key to write the data on a media such as the HDA 21”; See also paragraph 165).

	As to claim 13, the combination of Kamada and Morino teach in response to a fourth command from the host device, comparing the verifier of the data stored in the second storage with the verifier generated from  the first data read form the first storage, and transmitting the comparison result to the host device (Morino :Paragraph 63 recites “the digest read out from the nonvolatile memory 23 and the digest generated by the digest generation unit 31 are inputted to the digest verification unit 32 to compare the digest by the digest verification unit 32. As a result of the comparison, it is judged that data are not falsified when the digests coincide with each other, and the data read out from the HAD 21 are transferred to the host via the host I/F control unit 14”; See also paragraphs 91, 143 and 165).

	As to claim 14, the combination of Kamada and Morino teach encrypting data to be written into the first storage; and decrypting the data which has been encrypted and read from the first storage (Morino: Paragraph 139 recites “in the case of storing a digest in the tamper resistant module 100, a digest generated by the digest generation 31 is encrypted in the encryption processing unit 42 by using the session key, and information specifying a position of the nonvolatile memory inside the tamper resistant module 100 is generated based on an address of an LBA in the storage region assigning unit 43”; see also paragraphs 27 and 82); and decrypting the data which has been encrypted and read from the first storage (Morino :Paragraph 143 recites “the hard disk controller decrypts the encrypted digest by using the session key in the encryption processing unit 42, and the digest verification unit 32 compares the digest generated from the data read out from the HDA 21 with the decrypted digest to confirm whether or not there is falsification”; see also paragraphs 27, 83, 85, 140-141).

	As to claim 15, the combination of Kamada and Morino teach issuing to an external device, a command requesting authentication of a program stored in the first storage using      Atty. Dkt. No. TAI/2491USa verifier generated from the program(Morino: Paragraphs 96-98 recite “Fig 3 is a sequence diagram showing authentication using a certificate…The hard disk device preliminary sets a public key Ko of a certificate authority, a certificate of the hard disk drive, a secret key of the hard disk…”); and storing the verifier generated from the program in the second storage when the program is authenticated by the external device (Morino: Paragraphs 86-98 recite “the host sends the host certificate to the hard disk device…the hard disk verifies the host certificate by verifying the signature using the certificate authority public key Ko to confirm that the host certificate is free from falsification and the certificate has been issued by the certificate authority…The hard disk transfer the HDD certificate to the hard disk drive…the host verifies the HDD certificate by verifying the signature using the certificate authority public key Ko to confirm that the HDD certificate is free from falsification and the certificate has been issued by the certificate authority”).

As to claim 16, the combination of Kamada and Morino teach in response to a fifth command from the host device, generating a verifier of a program that is loaded into an external memory from the first storage(Morino :Paragraph 126 recites “when it is judged that the LBA of the data is the LBA in the falsification check region 28, the CPU 10 writes the data in the assigned LBA in the falsification check region 28 to generate digests in a digest processing unit, followed by storing the digest in a nonvolatile memory 23”); and in response to a sixth command from the host device, comparing the verifier of the program with a verifier of the program which is generated when the program is stored in the first storage and is stored in the second storage(Morino :Paragraph 127 recites “in the case of reading, when it is judged that the LBA is the LBA in the falsification check region 28, the data are read out from the assigned LBA in the falsification check region 28 to confirm whether or not the data have been falsified by performing verification of digests in the digest processing unit 18.” Paragraph 165 recite “the digest read out from the nonvolatile memory 114 and the digest generate based on the data read out by the digest generation unit 117 are inputted to the digest verification unit 118 to compare the digests in the digest verification unit 118”).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al US 20050033973 (hereinafter Kamada) in view of Morino et al US 20070226412 (hereinafter Morino) in further view of Hashimoto et al US 20150370726 (hereinafter Hashimoto).

As to claim 8, the combination of Kamada in view of Morino teach all the limitation recited in claim 7 above. The combination of Kamada in view of Morino teach [sending a]  notification to the host device when the comparison result indicates non-coincidence (Morino: Paragraph 63 recites “When the digest do not coincide with each other, it is judged that the data could have been falsified , and the possibility of falsification is informed to the host via the host I/F control unit 14.”). 
The combination of Kamada and Morino do not teach wherein the controller is further configured to perform, at each predetermined timing, generation of the verifier of the program in the external memory, comparison of the verifier of the program generated at each predetermined timing with the verifier of the program stored in the second storage
Hashimoto teaches wherein the controller is further configured to perform, at each predetermined timing, generation of the verifier of the program in the external memory (Paragraph 238 recites “the secure VMM 516 stored in the external memory 7 is verified at the time of activation based on a program stored in the mask ROM 508, and is then stored in the program area 519g in the secure VMM 516 in the internal memory 8”; Paragraph 57 recites “when the parent tables 101 is not stored in the internal memory 8, and the child table 201 and verifiers cv1 to cvn are copied from the external memory 7 to the internal memory 8, the verification calculation unit 4 generates verification information based on the parent table 101 and parent verifiers pv1 to pvn read from the external memory 7 and physical addresses stored in the parent table 101 in the external memory 7”; Also paragraph 6; Paragraph 163 recites “…signature verification during the boot is performed in parallel with generation of the page table tree 9 and the verifier tree 10 to shorten the boot time in comparison with the case of performing signature verification and generation of the page table tree 9 and the verifier tree 10 separately”; see also paragraph 164), comparison of the verifier of the program generated at each predetermined timing with the verifier of the program stored in the second storage (Paragraph 6 recites “in data falsifying verification, it is determined whether verification target data is falsified according to whether a first verifier calculated at a first time based on the verification target data matches at a second verifier calculated at a second time based on the verification target data”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamada’s storage in view of Morino’s controller and storage with Hashimoto’s controller to protect the operating system from memory errors at low cost without an expensive error correcting memory (paragraph 466 of Hashimoto).

As to claim 17, the combination of Kamada in view of Morino teach all the limitation recited in claim 16 above. The combination of Kamada in view of Morino teach [sending a] notification to the host device when the comparison result indicates non-coincidence (Morino: Paragraph 63 recites “When the digest do not coincide with each other, it is judged that the data could have been falsified , and the possibility of falsification is informed to the host via the host I/F control unit 14.”).
The combination of Kamada and Morino do not teach  performing, at each predetermined timing, generation of the verifier of the program in the external memory, comparison of the verifier of the program generated at each predetermined timing with the verifier of the program stored in the second storage.
Hashimoto teaches  performing, at each predetermined timing, generation of the verifier of the program in the external memory(Paragraph 238 recites “the secure VMM 516 stored in the external memory 7 is verified at the time of activation based on a program stored in the mask ROM 508, and is then stored in the program area 519g in the secure VMM 516 in the internal memory 8”; Paragraph 57 recites “when the parent tables 101 is not stored in the internal memory 8, and the child table 201 and verifiers cv1 to cvn are copied from the external memory 7 to the internal memory 8, the verification calculation unit 4 generates verification information based on the parent table 101 and parent verifiers pv1 to pvn read from the external memory 7 and physical addresses stored in the parent table 101 in the external memory 7”; Also paragraph 6; Paragraph 163 recites “…signature verification during the boot is performed in parallel with generation of the page table tree 9 and the verifier tree 10 to shorten the boot time in comparison with the case of performing signature verification and generation of the page table tree 9 and the verifier tree 10 separately”; see also paragraph 164), comparison of the verifier of the program generated at each predetermined timing with the verifier of the program stored in the second storage(Paragraph 6 recites “in data falsifying verification, it is determined whether verification target data is falsified according to whether a first verifier calculated at a first time based on the verification target data matches at a second verifier calculated at a second time based on the verification target data”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamada’s storage in view of Morino’s controller and storage with Hashimoto’s controller to protect the operating system from memory errors at low cost without an expensive error correcting memory (paragraph 466 of Hashimoto).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437     

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437